This communication has been sent to file a corrected Notice of Allowance.
See the attached, Corrected Notice of Allowance PTO-37, and the Corrected Detailed Action below.

This Office Action is identical to the previous Office Action mailed on 14 April 2021 however the PTO-37 and the Detailed Action, have been corrected to change the following:
Originally the box 3 on the PTO-37 incorrectly showed claims 1-3, 5, 7, 13-16, and 19 as allowable. This has been corrected to show that claims 1, 3-5, 7-16, 18-19 and 21-30 are allowed. 
Originally the paragraphs 7 and 8 in the Detailed Action showed claims 1, 3-6, 7-16, 18-19, 21-30 as pending and allowed. This has been corrected to show that claims 1, 3-5, 7-16, 18-19 and 21-30 are pending and allowed. (See below.)
The Examiner notes the original Issue Classification showed the correct claims 1, 3-5, 7-16, 18-19 and 21-30 as allowed, therefore it has not been included.
DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 09 March 2021.
Claims 1-3, 5, 7, 13-16 and 19 are amended by the Applicant.
Claims 2, 6, and 20 are canceled by the Applicant.
Claims 22-30 are newly presented by the Applicant (see Applicant remarks).
Claims 1 and 19 are amended by an approved Examiner's Amendment.
Claim 17 is canceled by an approved Examiner’s Amendment.

Claims 1, 3-5, 7-16, 18-19, 21-30 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
The arguments in response to the claims rejection under 35 U.S.C § 102(a)(1) and/or (a)(2) and/or 35 U.S.C § 103 have been fully considered and in combination with the Applicant and Examiner’s Amendments are found persuasive. The Examiner withdraws the prior art rejections. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tonya Harkins (703)548-6284 on 11 March 2021.
The application has been amended as follows: 
 Claim 1. (Currently Amended) A wind turbine blade (10) having a profiled contour including a pressure side and a suction side, and a leading edge (18) and a trailing edge (20) with a chord having a chord length extending therebetween, the wind turbine blade (10) extending in a spanwise between a root end and a tip end, the wind 
wherein the wind turbine blade (10) further comprises one or more splitter plates (106a, 106b), each of the one or more splitter plates being arranged to extend at least partly into a space in between adjacent ones of the serrations (100a, 100b, 100c), 
wherein each of the one or more splitter plates has a 
wherein a thickness of the one or more splitter plates (106a, 106b) is less than a thickness of at least a part of the adjacent ones of the serrations, and 
wherein the one or more splitter plates (106a, 106b) are arranged between, and are connected to, adjacent ones of the serrations.
Claim 17. (Canceled)
Claim 19. (Currently Amended) A serrated panel (108) for a wind turbine blade, wherein the serrated panel (108) is arranged to be attached to a trailing edge of a blade to form a plurality of serrations (100a, 100b) at the trailing edge of the blade, 
wherein the serrated panel (108) further comprises one or more splitter plates (106a, 106b, 106c), each of the one or more splitter plates being arranged to extend at least partly into a space in between adjacent serrations (100a, 100b), 
wherein each of the one or more splitter plates has a 
wherein the one or more splitter plates (106a, 106b) are arranged between, and are connected to, adjacent ones of the serrations.
Allowable Subject Matter
Claims 1, 3-6, 7-16, 18-19, 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
In combination with the other structures required by the independent claims, the inclusion of:
wherein the wind turbine blade (10) further comprises one or more splitter plates (106a, 106b), each of the one or more splitter plates being arranged to extend at least partly into a space in between adjacent ones of the serrations (100a, 100b, 100c), 
wherein each of the one or more splitter plates has a uniform thickness, 
wherein a thickness of the one or more splitter plates (106a, 106b) is less than a thickness of at least a part of the adjacent ones of the serrations, and 
wherein the one or more splitter plates (106a, 106b) are arranged between, and are connected to, adjacent ones of the serrations;
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Bonnet (US 8414261 B2) or Summers et al (WO 2014048437 A1).
The Examiner notes, Bonnet et al is considered the closest prior art, but does not teach: 
wherein each of the one or more splitter plates has a uniform thickness. 
Further, the term “plate” connotes a structure not taught by Bonnet, and there would be no reason to modify the three dimensional shape of the noise reducers disclosed by Bonnet without the benefit of Applicant's disclosure and impermissible hindsight. This is because Bonnet teaches away from a noise reducer having a “plate” shape with a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745          


/WOODY A LEE JR/Primary Examiner, Art Unit 3745